UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1656


KEITH F. KRAEMER,

                    Plaintiff - Appellant,

             v.

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. C. Weston Houck, Senior District Judge. (2:15-cv-04571-CWH)


Submitted: September 25, 2017                               Decided: November 13, 2017


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Keith F. Kraemer, Appellant Pro Se. Mary Kathleen McTighe Mellen, Charles R. Norris,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith F. Kraemer appeals from the district court’s April 26, 2017, order denying

his motion seeking leave to amend his complaint and its April 28, 2017, order granting

summary judgment to Defendant on the claims in his civil action for breach of contract

and insurance bad faith, insofar as the claims relate to the termination of benefit

payments on his 65th birthday. Kraemer’s appellate arguments fail to explain how the

district court reversibly erred in denying leave to amend his complaint. Accordingly, we

deem this issue abandoned. See 4th Cir. R. 34(b) (directing appealing parties to present

specific arguments in an informal brief and stating that this court’s review on appeal is

limited to the issues raised in the informal brief); United States v. Holness, 706 F.3d 579,

592 (4th Cir. 2013) (noting the “oft-cited rule that contentions not raised in the argument

section of the opening brief are abandoned” (internal quotation marks omitted));

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004) (noting that appellate

assertions not supported by argument are deemed abandoned).

       We also have reviewed the record and find no reversible error in the district

court’s grant of summary judgment to Defendant. Accordingly, we affirm for the reasons

stated by the district court.         Kraemer v. Mass. Mut. Life Ins. Co., No.

2:15-cv-04571-CWH (D.S.C. Apr. 26 & 28, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                             2